Citation Nr: 0214627	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial evaluation of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  In that rating decision, the RO granted service 
connection for PTSD from November 13, 1997, the date of 
filing of the service connection claim, and assigned an 
evaluation 10 percent from that effective date.  Thereafter, 
the veteran perfected an appeal of the evaluation.

A hearing was held before a hearing officer at the RO in 
November 1999.  A hearing transcript is of record.

The Board remanded the claim in June 2000 for additional 
development.

The Board remanded the claim again in September 2002.  
However, that action has been vacated by separate order of 
the Board.



FINDINGS OF FACT

1.  From November 13, 1997 to February 26, 1999, the 
veteran's PTSD has been manifested by industrial and social 
impairment of severity ranging from mild to moderate and by a 
Global Assessment of Functioning (GAF) score of 60.  

2.  From February 27, 1999, the veteran's PTSD has been 
manifested by industrial and social impairment that is mild 
and by GAF scores of 65 and 68.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent from 
November 13, 1997 to February 26, 1999 for PTSD have been 
met.  38 U.S.C.A. § 1155, 5100, 5102-5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

2. The criteria for an evaluation in excess of 10 percent 
from February 27, 1999 for PTSD have not been met.  
38 U.S.C.A. § 1155, 5100, 5102-5103A, 5106, 5107, 5126; 
38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In a letter dated in July 2002, the RO notified the veteran 
and his representative of the provisions of the VCAA and the 
types of evidence that could substantiate the claim.  He was 
also informed of what types of evidence he was responsible 
for obtaining.  Additional information was provided in the 
August 1998 statement of the case (SOC), the June 2000 Board 
Remand, and the supplemental statements of the case (SSOC's) 
of November 1998, April 1999, December 1999, and August 2001.  
These communications served to further inform him of the 
evidence needed to substantiate his claim.

The RO secured service and VA medical records relevant to the 
claim.

The RO sought to assist the veteran with his claim further by 
obtaining any pertinent medical records that he indicated 
were still outstanding.  Thus, and in accordance with the 
instructions of the Board in the June 2000 Remand, the RO 
asked the veteran to apprise it of any treatment he had 
received for PTSD, and therefor of medical records that would 
have been created, after the date of the last-dated medical 
records in the claims file.  The veteran did not respond.  
Nor did he respond to the advice in the July 2002 letter that 
if he identified any evidence not already of record, the RO 
would attempt to obtain it.  Therefore, the Board concludes 
that there are no medical records pertinent to the claim that 
have not yet been associated with the claims file.

In addition to securing the outstanding documentary evidence 
pertinent to the claim, the RO provided the veteran with 
three VA examinations, those of December 1997, February 1999, 
and December 2000, during which findings necessary to decide 
the issue on appeal were developed. 

Thus, the veteran has received the notice and assistance 
called for by the VCAA. Further efforts would not be 
reasonably likely to assist him in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2).

ii.  PTSD Rating

a.  Principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  
See Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001); see also 38 C.F.R. 
§ 3.102 (2001).  Thus, a claim for a greater evaluation of 
disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

This is a case in which the disability rating at issue was 
rendered with a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that under such circumstances, the evaluation of the 
disability must address all evidence that was of record from 
the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126, (1999).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.

b.  Evidence

At the hearing held at the RO in November 1999, the veteran 
testified about his PTSD.  He described his current problems 
with PTSD as nightmares, flashbacks to traumatic events that 
took place during service, and angry outbursts.  He indicated 
that when very angry he was apt to harm other people and for 
that reason, could not be near a gun at those times.  He said 
that currently, he was not receiving any treatment or taking 
any medication.  

The veteran recounted that formerly, he had obtained therapy 
through group sessions at the Long Beach, California VA 
Medical Center (VAMC) and said that he had stopped attending 
those sessions in order to attend school.  He said that 
recently he had completed his schooling, a three-year course 
of study in building inspection, and was now building his own 
house.  He testified that he was actively seeking employment.  
He related that he had friends with whom he kept in touch but 
now saw little or never.  He said that he had children and 
his relationship with them was "fine."  

Outpatient treatment reports from the Long Beach, California 
VAMC dated from November 1997 to October 1999 document no 
treatment for PTSD after May 1998.  The earlier-dated records 
include the report of a psychological evaluation performed in 
November 1997, during which the evaluator, a psychologist, 
concluded on the basis of the history that he gave that the 
veteran had been having nightmares and intrusive thoughts 
about combat in Vietnam, found himself at pains to avoid any 
reminders of war in his everyday life, was hypervigilant, and 
had problems with his memory that were probably due to 
preoccupation although possibly to true flashbacks instead.  

The veteran told the psychologist that he was unemployed but 
attending school to become certified as a building inspector.  
The psychologist noted that because the veteran asserted that 
school made it impossible for him to attend the Combat Stress 
Group at the VAMC, she referred him to the Anaheim, 
California Vet Center for group therapy and for evaluation by 
a psychiatrist there for a prescription medication to help 
him sleep.  However, later records reflect that he did 
continue to attend the Combat Stress Group at the VAMC.  One 
such record, a note dated in February 1998, indicated that 
the veteran, while reporting many symptoms of PTSD, 
maintained good participation in the group sessions.  Another 
record, of a psychological evaluation carried out in May 
1998, states that the veteran "works hard [and] participates 
well in groups."

Three VA examinations were conducted during which the 
characteristics and severity of the veteran's PTSD were 
studied.

The earliest VA examination was performed in December 1997 at 
the Long Beach, California VAMC.  Multiaxial assessment 
resulted in diagnoses on Axis I of PTSD and alcohol abuse.  
In the history that he gave to the examiner, the veteran said 
that he was taking Trazadone at bedtime for sleep but did not 
suggest that he took other medication for his psychiatric 
condition.  The veteran said that he had decided to retire 
from construction work because jobs were becoming scarce and 
that he was planning to become a building inspector.  

The examiner conducted a series of tests the results of which 
he interpreted to mean that the veteran had a clear case of 
PTSD, moderate in degree and accompanied by clinically 
significant symptoms of emotional distress, and also suffered 
from not only alcoholism but also depression.  The examiner 
observed that the veteran appeared to be functioning 'fairly 
well" in general.  

The examiner reported that there was nothing abnormal about 
the veteran's demeanor or appearance.  It was observed that 
the veteran was dressed neatly and appropriately, exhibited 
good grooming and hygiene, maintained good eye contact during 
the examination, related well to the examiner, displayed an 
affect that was full and appropriate to the content of his 
speech, employed speech that was coherent, well organized, 
and expressive of relevant thought content, displayed no 
unusual mannerisms or psychomotor behavior, and manifested no 
symptoms of psychosis.

On Axis V, the examiner attributed to the veteran Global 
Assessment of Functioning (GAF) scores of 60 for PTSD alone, 
68 for alcohol abuse, and 60 for all mental disorders 
present.

The second VA examination was conducted in February 1999 by a 
private provider.  Multiaxial assessment resulted in a 
diagnosis on Axis I of mild to moderate PTSD.  In the history 
that he gave to the examiner, the veteran said that he 
currently was not taking medication for any psychiatric 
condition and was attending group therapy sessions twice per 
week.  The veteran reported that he was unemployed but 
studying to become a building inspector and had last worked 
in 1995.  He said that he had retired because of difficulties 
in concentrating brought about by the flashbacks and 
nightmares attendant upon his PTSD.  

During mental status evaluation, the examiner found that 
although thought process and communication were somewhat 
impaired by a preoccupation with both Vietnam and PTSD, the 
veteran appeared to be well oriented and exhibited no 
delusions, hallucinations, psychosis, inappropriate behavior, 
suicidal or homicidal ideation, intent, or plan, severe 
impairment or loss of short-term memory, severe depression or 
anxiety, signs of panic attack, or severe impairment in 
impulse control.  The examiner indicated that the veteran had 
reported nothing indicative of obsessive or ritualistic 
behavior, or severe problems with sleeping.  The examiner 
reported that the veteran's grooming and hygiene were 
"fair."  The GAF score was 65.

The third VA examination was conducted in December 2000 at 
the Long Beach, California VAMC.  Multiaxial assessment 
resulted in a diagnosis on Axis I of mild, chronic post-
traumatic stress disorder in partial remission.  In the 
history that he gave to the examiner, the veteran said that 
he had retired from heavy labor and construction and had now 
completed a course of study in building inspection.  The 
veteran showed the examiner a certificate from a national 
organization of building officials signifying his 
certification in that field.  The veteran indicated that he 
was building a house for himself and his family, serving as 
the general contractor and subcontracting parts of the work.  
He indicated that he did not have any problems carrying out 
this activity.  He reported that at the same time, he was 
seeking permanent employment.  The veteran denied that any 
significant problems existed in his relationship with his 
wife, to whom he said he had been married for 30 years, and 
his grown children, several of whom he said lived with him.  

The veteran reported having nightmares, which he estimated 
took place twice a month, being easily startled, and, 
particularly when drinking, being verbally abusive to his 
wife.  He denied any suicidal or homicidal ideations.  The 
examiner noted that the veteran's own reports suggested a 
very slight impairment of thought process, but the examiner 
observed that neither impaired thought process nor impaired 
communication ability was evident during the interview.  The 
examiner found the veteran to be free of delusions and 
hallucinations.  The examiner adjudged the veteran to be 
appropriately dressed and well groomed.  The examiner noted 
that the veteran was not receiving treatment currently for 
PTSD.

The examiner conducted a series of tests the results of which 
he interpreted as signifying that the criteria for PTSD were 
barely met.  The examiner concluded that while the veteran 
had "had some problems with PTSD in the past[,] they are 
resolving . . . ." 

On Axis V, the examiner attributed to the veteran a GAF score 
of 68.

c.  Rating

The veteran's PTSD currently is evaluated as 10 percent 
disabling from November 13, 1997, the effective date of the 
grant of service connection therefor.  The issue on appeal is 
whether the disability merits a higher evaluation at any time 
since that date.

The claim for service connection for PTSD in conjunction with 
which the current evaluation was rendered was submitted to VA 
on November 13, 1997.  The schedule for rating mental 
disorders was revised effective as of November 7, 1996.  See 
61 Fed. Reg. 52,695-702 (1996).  As the claim was filed after 
that date, its disposition is governed by the new 
regulations.

Under the rating schedule, PTSD is rated under Diagnostic 
Code 9411 in accordance with the general formula for 
evaluating mental disorders set out following Diagnostic Code 
9440.  38 C.F.R. § 4.130.  The ratings authorized by this 
schedule range from noncompensable to 100 percent.

A noncompensable (0 percent) evaluation is assigned when a 
mental condition has been formally diagnosed but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.

A 30 percent evaluation is assigned when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Court has held that GAF scores, as set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.) (DSM-IV), are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness" and may form, with other pertinent facts and 
findings documented in the record of a claim, the basis of an 
evaluation of the severity of PTSD.  Carpenter v. Brown, 8 
Vet. App. 240, 242-44 (1995).  

In DSM-IV, a GAF score between 51 and 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 61 and 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
personal relationships.  DSM-IV at 46-7.

From November 13, 1997 to before the VA examination took 
place on February 27, 1999, the veteran's only reported GAF 
score was 60.  As noted above, DSM-IV provides that a GAF 
score in the 51-60 range denotes moderate symptoms or 
moderate occupational and social impairment,  Evidence 
concerning the veteran's PTSD during the period November 13, 
1997 to February 26, 1999 shows that it was of mild to 
moderate severity.  

During some or all of this period, the veteran took 
medication to sleep, exhibited clinically significant 
symptoms of emotional distress, and underwent regular group 
therapy for his PTSD.  At the same time, as was observed 
during the December 1997 VA examination, he was functioning 
"fairly well" in the industrial and social arenas.  
Although unemployed, he was so by choice and had enrolled in 
a program to be trained as a building inspector.  During 
psychiatric evaluation, he displayed no obvious symptoms of 
psychiatric disturbance in his demeanor, speech, and ideas, 
although by his own accounts he had been hypervigilant and 
angry.  He did not report during treatment or psychiatric 
evaluation evaluation that he was having particular problems 
in his familial or other social relationships.

The Board will grant a 30 percent evaluation for the 
veteran's PTSD from November 13, 1997 to February 26, 1999.  
The disability pictured during this period appears to the 
Board to stand in severity mid-way between mild and moderate.  
With the evidence thus in equipoise, a reasonable doubt 
arises that must be resolved in favor of the claimant.  38 
C.F.R. § 4.3; see also 38 C.F.R. § 4.7.  

The evidence does not show that he warranted an evaluation in 
excess of 30 percent during this period.  He was not 
experiencing any reported difficulty in maintaining work and 
social relationships.  He was in fact found to be functioning 
fairly well, and successfully participating in a training 
program.  The veteran was married during this period and 
there were no reported difficulties in the marriage or other 
family relationships.

From February 27, 1999, the date of the second VA 
examination, veteran has been assigned GAF scores of 65 
(assigned during the February 1999 VA examination) and 68 
(assigned during the December 2000 examination).  As noted 
above, DSM-IV provides that a GAF score in the 61-70 range 
denotes mild symptoms or mild occupational and social 
impairment in a subject generally functioning pretty well.   
Evidence concerning the veteran's PTSD from February 27, 1999 
shows that it was of mild to moderate severity.  The veteran 
has not taken medication, or received psychotherapy, for his 
PTSD.  

He has exhibited no obvious symptoms of a psychiatric 
disorder during medical evaluations.  Generally, he was 
functioning effectively in the industrial and social arenas.  
Although unemployed, he was actively seeking work and had 
successfully completed his schooling, and earned 
certification, in building inspection.  At the same time, he 
has functioned as a general contractor on his own house 
construction and has reported no problems in working with 
subcontractors and laborers.  As he testified at the November 
1999 hearing, his relationships with his friends are somewhat 
impaired--he does not see them but keeps in touch with them.  
Otherwise, the evidence indicates that his social 
relationships have not been disturbed - - there are no 
reports, for example, of an inability to get along with 
others.  In particular, his family relationships appear by 
his own account to be intact, impaired only by occasional 
verbal abuse on his part.  During the December 2000 VA 
examination, he appeared to have only minimal symptoms of 
PTSD.  

The Board finds that since February 27, 1999, the disability 
has been no more than mild.  38 C.F.R. § 4.7.  There is no 
evidence of more than mild disability during this period.  As 
the evidence concerning this question is not in equipoise, 
the principle that reasonable doubt must be resolved in favor 
of the claimant is not for application.  See 38 C.F.R. § 4.3.  
Accordingly, an evaluation in excess of the current 10 
percent for PTSD from February 27, 1999 will not be granted.


ORDER

A 30 percent evaluation for PTSD is granted effective from 
November 13, 1997 to February 26, 1999.

An evaluation in excess of 10 percent evaluation for PTSD on 
or after February 27, 1999 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

